Citation Nr: 1609593	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  11-00 277A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a cerebrovascular accident (CVA).

2.  Entitlement to service connection for residuals of a myocardial infarction. 

3.  Entitlement to service connection for a cardiovascular disability other than residuals of a myocardial infarction, to include coronary artery disease (CAD).


REPRESENTATION

Veteran represented by:	Shannon L. Brewer, Attorney


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel

INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from April 1973 to August 1973 and from August 1976 to January 1977, and served on active duty from January 1990 to June 1990, with additional periods of ACDUTRA and inactive duty for training (INACDUTRA).

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  These matters were remanded in March 2014.

The Veteran testified at a hearing before a Decision Review Officer (DRO) in November 2010.  A transcript of the proceeding has been associated with the claims file.

The issue of entitlement to service connection for a cardiovascular disability other than residuals of a myocardial infarction, to include CAD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  The probative, competent evidence does not demonstrate that the Veteran has had residuals of a CVA at any time in appellate status.

2.  The probative, competent evidence does not demonstrate that the Veteran has had residuals of a myocardial infarction at any time in appellate status.





CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a CVA have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for service connection for residuals of a myocardial infarction have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the issues decided herein.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A July 2009 letter satisfied the duty to notify provisions, to include notification of the regulations pertinent to the establishment of an effective date and disability rating. 

With respect to the duty to assist, the Veteran's service treatment records, private treatment records, VA examination reports, and lay evidence are associated with the record.  The Veteran also underwent VA examinations in connection with his claims in in July 2009 and July 2014.  Upon review, the Board finds the VA examinations and opinions sufficient and adequate with respect to the issues decided herein.  The VA examiners reviewed the Veteran's relevant medical history and lay statements, completed physical examinations and other appropriate testing, and provided opinions as to the clinical findings.  In addition, the VA examiners provided adequate rationales for the opinions stated, relying on and citing to the records reviewed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from whether it is factually accurate, fully articulated, and has sound reasoning for the conclusion, not from the mere fact that the claims file was reviewed).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met with respect to the claims decided herein.  38 C.F.R. § 3.159(c)(4).  Additionally, the Board finds the Appeals Management Center substantially complied with the March 2014 remand directives with respect to the issues on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).

In November 2010, the Veteran testified at a hearing before a DRO.  Pursuant to 
38 C.F.R. § 3.103(c)(2) (2015) a DRO who conducts a hearing must fulfill two duties. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  At the DRO hearing, the Veteran was assisted by his representative.  The representative and the DRO asked questions to draw out relevant evidence in support of the Veteran's appeal.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran and his representative, through testimony and questioning demonstrated actual knowledge of the elements necessary to substantiate his claim.  Neither the representative nor the Veteran have suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that the DRO complied with the duties set forth in 38 C.F.R. 
§ 3.103(c)(2).

There is no indication in the record that any additional evidence relevant to the issues is available and not part of the claims file.  See Pelegrini, 18 Vet. App. 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield, 444 F.3d 1328; see also Dingess/Hartman, 19 Vet. App. at 483; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

The Board has thoroughly reviewed all of the evidence in the Veteran's claims file.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matters decided herein.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Service connection may be established for disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The Federal Circuit recently held that continuity of symptomatology under 38 C.F.R. § 3.303(b) applies only to chronic diseases listed in 38 C.F.R. § 3.309 (2015).  Walker v. Shinseki, 708 F.3d 1331, 1338 (2013).  

Furthermore, service connection may be granted for a disability resulting from injury or disease incurred or aggravated during a period of ACDUTRA, or from an injury, specifically including CVA or myocardial infarction, incurred or aggravated during a period of INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2014).

Here, the Veteran has asserted that he suffers from residuals of a CVA and of a myocardial infarction, both of which occurred during a period of training from August 9, 2008, to August 23, 2008.  However, upon review, the Board finds that the medical evidence of record does not demonstrate current disabilities for purposes of service connection.  Regardless of whether a Veteran served on active duty, ACDUTRA, or INACDUTRA, the establishment of a current disability is a threshold matter in any claim for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the absence of proof of a present disability, there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143-144 (1992).

With respect to the Veteran's claim for entitlement to service connection for residuals of a CVA, there is no competent medical evidence of a current disability.  The Veteran underwent VA examination in connection with his claim in July 2014.  The examination results were normal and the examiner did not diagnose residuals of a CVA or any other cerebrovascular or central nervous system disability.  The examiner noted that there were no signs or symptoms of cerebrovascular disorder reflected in the medical record, and that all neurological examinations had been listed as normal.  As such, the evidence does not demonstrate a current disability of residuals of a CVA for purposes of service connection.  

With respect to the Veteran's claim of entitlement to service connection for residuals of a myocardial infarction, there also is no competent evidence of a current disability.  When the Veteran underwent VA examination in connection with his claim in July 2009 and July 2014, both examiners diagnosed CAD.  The July 2014 examiner found that there was no evidence of a prior myocardial infarction.  As such, the evidence does not demonstrate a current disability of residuals of a myocardial infarction for purposes of service connection.  However, the Veteran has established a current disability of CAD, as discussed in the remand portion of this decision.  

Furthermore, there is no competent medical evidence of record demonstrating that the Veteran ever experienced a CVA, otherwise known as a stroke, or a myocardial infarction, otherwise known as a heart attack.  Service treatment records reflect that the Veteran was hospitalized twice during a period of training in August 2008.  He was admitted to Lawrence and Memorial Hospital on August 13, 2008, with complaints of shortness of breath, chest pain, weakness, and severe headache, and to Miriam Hospital on August 20, 2008, with further complaints of chest pain.  The evidence also reflects that he was seen at Rhode Island Hospital on August 19, 2008, with complaints of chest pain and headache.  

With respect to his CVA claim, the Veteran underwent a computerized tomography (CT) scan of the head on August 13, 2008, and all findings were noted to be normal or unremarkable.  The final impression was that there was no evidence of large acute cortical infarct, mass, or hemorrhage.  A treatment note from a Dr. J. Coddett of the Lawrence and Memorial emergency department noted an unremarkable neurological examination, and noted that the CT scan was unremarkable for acute symptomatology of a CVA.  At no time was a CVA or stroke noted.  The Veteran's final diagnosis was headache.

With respect to the Veteran's myocardial infarction claim, the treatment records reflect that on August 13, 2008, his cardiac enzymes and electrocardiograms (EKG) were shown to be normal.  Dr. Coddett's treatment note again reflects that there was no evidence of an acute myocardial infarction, and the Veteran's EKG and cardiac enzymes were normal.  When the Veteran was again admitted to the hospital on August 20, 2008, a cardiac catheterization procedure was conducted and CAD was noted.  The Veteran's final diagnosis was chest pain. 

The Board notes that a September 2008 memorandum regarding a line of duty investigation with regard to the Veteran's hospitalization contains a notation which says "Injury: Stroke, Heart."  However, there is no further explanation and no medical evidence which supports the Veteran's contention that this notation amounts to a determination that he suffered from a CVA and myocardial infarction.  The competent medical evidence instead demonstrates that the Veteran's final diagnoses were chest pain and headache, with CAD noted.

The Board has considered the Veteran's lay statements.  The Veteran testified at his November 2010 DRO hearing that he had been told by someone that it was their belief that he was having a heart attack and that a stroke was suspected.  The Board recognizes that the Veteran is competent to describe symptoms that he is able to perceive through the use of his senses, as well as what he has been told.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  However, a layperson without medical training is not qualified to render a medical opinion concerning whether a CVA or myocardial infarction has occurred.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions).  As such, the Veteran's lay opinion regarding whether such conditions occurred and, if they did, whether residuals exist, would not constitute competent medical evidence and would lack probative value.  While the Board finds the Veteran's statements that a heart attack or stroke were suspected credible, this does not constitute competent medical evidence that the conditions actually occurred.  

In the absence of proof of a present disability, there can be no valid claim.  Brammer, 3 Vet. App. at 225.  There is also no competent evidence of a disability for VA purposes at any point during the claims period or shortly before.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Without evidence of a current disability for which service connection may be granted, the preponderance of the evidence is against the Veteran's claims.  No further discussion of the elements of service connection is necessary.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  The benefit of the doubt rule does not apply, and the claims must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).


ORDER

Entitlement to service connection for residuals of a CVA is denied.

Entitlement to service connection for residuals of a myocardial infarction is denied.  


REMAND

While the Veteran's initial claim was for entitlement to service connection for residuals of a myocardial infarction, the record reflects a diagnosis of CAD both during the Veteran's August 2008 period of training and currently.  See Brokowski v. Shinseki, 23 Vet. App. 79, 85 (2009) (a claimant's identification of the benefit sought does not require technical precision).  While the Board has determined that the Veteran does not have residuals of a myocardial infarction and, as such, cannot be granted service connection for that condition, his claim requires further development with regard to CAD.  

The Board's March 2014 remand ordered an examination and specified that the examiner should opine as to whether it is at least as likely as not that any current heart disability was incurred during any period of service, or manifested to a compensable degree with a year of separation from active duty service.  Accordingly, the Veteran underwent VA examination in July 2014.  The subsequent opinion contains the question, "Is it is at least as likely as not that any current heart...disorder was incurred during any period of service, or manifested to a compensable degree within a year of service separation?" followed immediately by the question "It is more likely than not that any current heart disorder was incurred during any period of service, or manifested to a compensable degree within a year of service separation?" The examiner then noted that there was no evidence of myocardial infarction in service, and that the Veteran was subsequently diagnosed with CAD by heart catheterization.  It is unclear whether the examiner was attempting to opine that the Veteran's CAD was incurred in service.  Additionally, if the examiner was opining as such, the opinion is not supported by sufficient rationale.  See Nieves-Rodriguez, 22 Vet. App. 295.  Accordingly, remand is warranted for clarification through an addendum opinion.  See Barr, 21 Vet. App. at 311 (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided); see also Stegall, 11 Vet. App. 268.

Furthermore, upon remand and prior to obtaining the addendum opinion, the RO should clarify and summarize all of the Veteran's periods of active duty, ACDUTRA, and INACDUTRA service, and provide the examiner with a summary of these dates. 


Accordingly, the case is REMANDED for the following actions:

1.  To the extent possible, request verification of any dates of ACDUTRA and INACDUTRA that the Veteran attended and prepare a summary of such dates.

2.  Then, forward the Veteran's claims file to the examiner who provided the July 2014 opinion, or an appropriate substitute if unavailable, for an addendum opinion to address the current nature and etiology of any cardiovascular disability diagnosed during the pendency of the appeal, to include coronary artery disease.  If the examiner determines it necessary, schedule the Veteran for additional examination.  The Veteran's claims file, to include a copy of this Remand and a complete list of all of the Veteran's dates of active duty, ACDUTRA, and INACDUTRA service, should be made available to the examiner in conjunction with the examination.  After a review of the evidence, to include the Veteran's service treatment records, private treatment records, VA examination reports, and with consideration of the Veteran's lay statements regarding his symptoms, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any cardiovascular disability diagnosed at any point during the pendency of the appeal, to include coronary artery disease, had its onset in, was caused by, or is otherwise related to a period of service.  If so, the examiner should specify the period of service.

If, and only if, the examiner is of the opinion that any cardiovascular disability is not "at least as likely as not" directly related to a period of service, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed cardiovascular disability pre-existed (had its onset prior to) the Veteran's August 2008 period of training.  If the examiner finds that it is at least as likely as not that a cardiovascular disability pre-existed the August 2008 training, the examiner should also opine as to whether such disability was aggravated during that period of service.  Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.  

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

3.  After all development has been completed, re-adjudicate the claim of entitlement to service connection for a heart disability other than residuals of myocardial infarction, to include coronary artery disease.  If the benefit sought on appeal is not granted to the fullest extent, issue the Veteran and his representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


